Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated November 21, 2018.  Claims 1-18 of the application are pending.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on October 21, 2020 together with copies of papers.  The papers have been considered.

Drawings

3.	The drawings submitted on November 21, 2018 are accepted.

Allowable Subject Matter

4.	Claims 1-18 of the application are allowed over prior art of record. 

5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:


(1) determining particle size distribution of subsurface rock formation using measurement of nuclear magnetic resonance property made from within a wellbore penetrating the rock formation; determining a distribution of nuclear magnetic resonance times from the measurements made; a surface relaxivity of the formation is determined from the measurements of a formation parameter; the relaxation time distribution and the surface relaxivity are used to determine the particle size distribution; shows a distribution of the porosity of the rock formation as a function of transverse relaxation time; the nuclear magnetic resonance well logging instrument is disposed in a wellbore drilled through the subsurface rock formation; the instrument includes a magnet for inducing a static magnetic field in the formation with a specified spatial distribution of the magnetic field; the instrument also includes an antenna for inducing a radio frequency magnetic field in the formation and detecting the radio frequency signals induced by the NMR phenomenon excited in the formation; the property of the rock surrounding the wellbore affects the returned signals which are then measured and used to calculate the property of the formation such as porosity and saturation of the formation; measurements made in fully water saturated formations simplify calculation of formation properties using NMR measurements; NMR properties include distributions of longitudinal and transverse relaxation times used to calculate total porosity of the formations; various sizes of pores in the water saturated porous rock will exhibit relaxation times related to the size of the pore spaces in the formation(Chanpura et al., U.S. Patent Application Publication 2010/0315081); 
(2) measuring subsurface formation properties using a magnetic field transmitted at a frequency to the formation to induce transverse magnetization of the formation; receiving Ganesan et al., Chinese Patent CN 108138563 A dated June 2018); 
(3) acquiring nuclear magnetic resonance signals in a subsurface formation using an NMR logging tool placed in a wellbore; determining relationship between transverse spectrum relaxation time and pore structure parameter of the formation; the transverse spectrum may include both the saturated state signals and partially saturated state signals; the NMR signals are corrected for oil and gas saturations (Hu et al., CN 106570235 A, dated April 2017); and 
(4) obtaining nuclear magnetic resonance echo data using NMR well logging from an underground formation and compressing the data  to improve the inversion speed  and reduce memory requirements to store the data without losing accuracy of the data;  the compressed data maintains the original characteristics and reflects the formation characteristics; performing principal component analysis of the nuclear magnetic resonance echo data to characterize the formation properties (Xie et al., CN 105044794 A, dated November 2015)


(Claim 1)  “substituting a T2 distribution for mobile water of fully water-saturated rock for a T2 distribution for mobile water of partially water-saturated rock based on values of the T2 distribution for mobile water of partially water-saturated rock and a total porosity constraint;
summing the T2 distribution for mobile water of fully water-saturated rock and a T2 distribution for an immobile water component of the fluid to provide a T2 distribution for fully water-saturated rock for the one or more depths of interest; and
transforming at least one of the earth formation and the production equipment based on a parameter derived from the T2 distribution for fully water-saturated rock for the one or more depths of interest” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses an apparatus for transforming at least one of an earth formation and production equipment based on correcting nuclear magnetic resonance (NMR) data to account for partially water-saturated rock, specifically including: 
(Claim 12)  “substitute a T2 distribution for mobile water of fully water-saturated rock for a T2 distribution for mobile water of partially water-saturated rock based on values of the T2 distribution for mobile water of partially water- saturated rock and a total porosity constraint; and
2 distribution for mobile water of fully water-saturated rock and a T2 distribution for an immobile water component of the fluid to provide a T2 distribution for fully water-saturated rock for the one or more depths of interest;
transform the earth formation and transform production equipment based on a parameter derived from the T2 distribution for fully water-saturated rock for the one or more depths of interest” in combination with the remaining elements and features of the claimed invention.
 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	April 5, 2021